Citation Nr: 0721928	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to July 9, 1992 for 
the grant of service connection for depressive disorder with 
panic features.


REPRESENTATION

Appellant represented by:	James Scanlon, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Friend


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1947 to November 1947.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 rating decision of the Philadelphia RO.  In November 
2005, the veteran appeared at a hearing before a Decision 
Review Officer (DRO) at the RO.  In May 2007, a Travel Board 
hearing was held before the undersigned.  Transcripts of 
these hearings are of record.  At the May 2007 hearing, the 
Board granted the veteran's attorney's motion to advance the 
case on the Board's docket due to the appellant's advanced 
age.

Initially, an explanation of the case's procedural history is 
important.  In a February 2003 Board decision, the Board 
reopened and granted the veteran's claim of service 
connection for depressive disorder with panic features.  In a 
March 2003 rating decision, the RO implemented the Board's 
decision, assigning the disability a 30 percent rating, 
effective from July 7, 1997.  In a June 2003 statement, the 
veteran's attorney requested clarification regarding the 
effective date assigned.  In an October 2003 rating decision 
(from which this appeal was initiated) the RO granted an 
earlier effective date from January 17, 1995 (the date 
determined to be the initial filing of his claim).  In a June 
2005 rating decision (after de novo review) the RO granted an 
earlier effective date from July 9, 1992 based on an informal 
claim.  The veteran has continued to disagree with the 
effective date assigned; hence, the claim remains on appeal.  


FINDINGS OF FACT

1.  On March 20, 1991, the RO received a statement from the 
veteran which indicated that he had a psychiatric disability 
that he alleged was related to service.

2.  Prior to March 20, 1991, the record did not contain any 
statements from the veteran evidencing an intent to apply for 
VA benefits for a psychiatric disability.


CONCLUSION OF LAW

An effective date of March 20, 1991, but no earlier, is 
warranted for the grant of service connection for depressive 
disorder with panic features.  38 U.S.C.A. §§ 5101, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted an effective date 
for the award of service connection for depressive disorder 
with panic features, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 
2005 statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards; an October 
2006 supplemental SOC readjudicated the matter after the 
veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
veteran nor his attorney has alleged that notice in this case 
was less than adequate.

The veteran's pertinent treatment records have been secured.  
It is noteworthy that determinations regarding effective 
dates of awards are based, essentially, on what was shown by 
the record at various points in time and application of 
governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The veteran has not identified any evidence 
that remains outstanding.  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  This rule holds true in claims 
for service connection, except when such claim is received 
within one year after separation from service, in which case 
the effective date of the award is the day following 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim includes any communication or action that indicates an 
intent to apply for VA benefits and identifies the benefit 
sought.  Such communication can be from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris.  38 C.F.R. § 3.155.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  Id.  
If a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  Id.  

VA has a duty to "fully and sympathetically develop the 
veteran's claim to its optimum" in order to determine 
whether an informal claim was raised.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  

October 1947 service medical records show that the veteran 
was found to be immature, nostalgic, and depressed.  He also 
had no motivation.  He was noted to have a very strong 
attachment to his mother and showed minimal neurotic 
tendencies.  He reported being depressed by the immorality 
and conduct of his fellow servicemen.  A November 1947 
Memorandum from Commander T. A. H. concludes the veteran was 
a poor risk for retention in the Navy:  "[His] deficient 
motivation, immaturity, and depression arising as a reaction 
to the apparent immorality of the service environment would 
indicate strong schizoid pattern in this case which would 
lead one to suspect the possibility of a psychotic reaction 
to further stress."

In January 1986, the veteran filed a claim of service 
connection for back and leg disabilities.  He did not submit 
any statements or evidence regarding any symptoms of a 
psychiatric disability.  

In a letter received at the RO on March 20, 1991, Senator 
Arlen Specter inquired about the status of the veteran's 
claim to reopen his service connection claim for back and leg 
disabilities and attached a letter to him from the veteran 
which included the following statement:  "The treatment that 
I received from the Doctors [during service] caused me great 
mental suffering and emotional distress.  I suffered a 
Nervous Breakdown because of their actions because I knew I 
was not given the proper treatment for my condition."  In 
May 1991, the veteran sent a similar letter to the RO.  

During an October 1991 Decision Review Officer hearing on the 
veteran's claim to reopen his claims of service connection 
for back and leg disabilities, the veteran testified that 
when he was discharged from service a doctor told him that he 
was very depressed because of how he had been treated in the 
military.  

In a February 1992 statement, the veteran reported that he 
suffered great emotional distress because of how he was 
treated by doctors in the military.  He reported that he had 
to have treatment for severe depression and a nervous 
condition upon his service discharge.  The veteran reiterated 
these statements in a July 9, 1992 statement which the RO has 
treated as an informal claim for the currently assigned 
effective date.

The Board finds that the letter forwarded to VA by Senator 
Specter in March 1991 constitutes an informal claim for 
benefits.  The regulations specifically state that an 
informal claim for benefits can be submitted by a Member of 
Congress.  See 38 C.F.R. § 3.155.  As shown by the evidence 
noted above, the veteran consistently raised the issue of his 
mental state and its relationship to events in service 
between March 1991 and July 1992; however, the RO never sent 
him an application so he could submit a formal claim within a 
year of his March 1991 informal claim.  Hence, the Board 
finds that the earliest communication of record evidencing an 
intent to file a claim of service connection for a mental 
disorder is the communication from Senator Specter attaching 
the veteran's letter received by VA on March 20, 1991.  

The Board notes the veteran and his attorney allege that the 
veteran is entitled to an effective date in 1947 after his 
discharge from service.  They argue that he was under the 
impression when he was discharged from service that he would 
automatically receive VA benefits; also, his parents had been 
misinformed by attorneys that he was not entitled to receive 
VA benefits unless he was shot or wounded.  While the Board 
is sympathetic to the fact that he may have submitted a claim 
earlier absent such misunderstandings, his argument is 
essentially one of equitable estoppel, and the Board is 
precluded from awarding benefits based on estoppel.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995) (rejecting the 
appellant's argument that she was prevented from filing a 
timely claim because of advice from a local veterans' service 
office); see also Townsend v. Brown, 9 Vet. App. 258, 260 
(1996) (finding that a Notice of Appeal to the Court was 
untimely and that it was irrelevant that the appellant had 
relied on advice from a local veterans service office 
regarding the time limit for filing a Notice of Appeal).  The 
Board cannot grant benefits where they are not allowed by 
statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(finding where a statute specifically provided an effective 
date as the date of application, an earlier effective date 
was not allowed under equitable estoppel because payment of 
government benefits must be authorized by statute).  Here, 
there is no statutory authority that would allow VA to grant 
the veteran an earlier effective date for the reasons he has 
alleged.  He did not file a claim for benefits based on a 
psychiatric disorder in 1947 and he is not entitled to 
receive benefits for depressive disorder with panic features 
back to 1947 in the absence of such a claim.  

The veteran and his attorney also argued in alternative 
during the November 2005 DRO hearing that the veteran was not 
mentally competent to file a claim for a psychiatric disorder 
upon his discharge in 1947.  This argument essentially 
alleges that equitable tolling should be applied to find that 
the veteran was incapable of filing a claim in 1947(and 
within one year following service discharge).  The Court of 
Appeals for the Federal Circuit (Federal Circuit) found that 
equitable tolling applied in a case where a veteran filed 
with the Court an untimely Notice of Appeal (NOA) of a Board 
decision because of mental illness.  Barrett v. Principi, 363 
F.3d 1316, 1321 (Fed. Cir. 2004).  The Federal Circuit found 
that in order for equitable tolling to apply a veteran must 
show that the failure to file was the direct result of a 
mental illness that rendered him incapable of "rational 
thought or deliberate decision making," or "incapable of 
handling [his] own affairs or unable to function [in] 
society."  It noted that a medical diagnosis alone or vague 
assertions of mental problems would not suffice.  Id.  Here, 
even if equitable tolling were found to be an available 
remedy, for such tolling to be determinative it would have to 
be shown that the veteran was mentally incompetent to file a 
claim throughout from 1947 until a claim was finally filed 
(in March 1991 per the instant decision).  It is not shown 
that the veteran was incapable of rational thought, 
deliberate decisionmaking, handling his own affairs, or 
unable to function in society in 1947 and since then until 
March 1991.  A January 1996 letter from Dr. J. R. G. states 
that he began seeing the veteran in 1955 and that the veteran 
reported seeking treatment from several doctors (who are now 
deceased) immediately after service for depression, anxiety, 
and problems performing normal daily activities and work.  
This letter also notes the veteran was able to secure 
employment on the railroad for a while because of his 
father's job with the railroad.  The medical evidence of 
record shows that he may have been affected by depression and 
anxiety in 1947; however, it does not provide evidence that 
the disability was as severe in 1947 as the above noted 
factors require.  Hence, equitable tolling cannot be applied 
to find that the veteran was incapable of filing a claim for 
depressive disorder with panic features in 1947.  

In short, the claims file does not contain any communication 
from the veteran or his representative that may be reasonably 
construed as a formal or informal claim of service connection 
for a psychiatric disability received prior to March 20, 
1991.  See 38 C.F.R. §§ 3.151, 3.155.  The evidence does not 
show that the veteran filed a claim seeking service 
connection for a psychiatric disability within one year after 
his separation from service or at any time prior to March 20, 
1991; and an effective date prior to March 20, 1991 is not 
warranted.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

An effective date of March 20, 1991 (but no earlier) is 
granted for the award of service connection for depressive 
disorder with panic features, subject to the regulations 
governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


